Citation Nr: 1520929	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-21 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating, greater than 20 percent for diabetes mellitus type II.

2.  Entitlement to a separate compensable evaluation for bilateral cataracts.

3.  Entitlement to a separate compensable evaluation for erectile dysfunction.

4.  Entitlement to an effective prior to October 26, 2010, for the establishment of nonservice-connected pension.

5.  Entitlement to service connection for a lower extremity disorder.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1967 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011, July 2011, and September 2012 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran appealed from the determinations and the matters are now before the Board.
 
The issue of service connection for a lower extremity disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Throughout the entire initial rating period, diabetes mellitus type II has been treated with oral hypoglycemic agents, but has not required insulin with a restricted diet and regulation of activities.

2.  Throughout the entire initial rating period, bilateral cataracts have been unproductive of loss of portions of the temporal, nasal, inferior, or superior halves of the visual fields; concentric contraction of the visual field with remaining 46 to 60 degrees of field of view; or scotoma.

3.  Throughout the entire initial rating period, erectile dysfunction has been unproductive of deformity of the penis.

4.  The Veteran first filed a claim of entitlement to nonservice-connected pension benefits on October 26, 2010.

5.  Hypertension did not manifest during service or to a compensable degree within one year of separation from service, and is not due to service or due to or aggravated by a service-connected disability.

6.  The weight of the evidence is against a finding that the Veteran has an acquired psychiatric disorder, to include PTSD.  

7.  The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for diabetes mellitus type II have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.119, Diagnostic Code 7913 (2014).

2.  The criteria for a separate compensable rating for bilateral cataracts have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.79, 4.119, Diagnostic Codes 7913, 6027 (2014).

3.  The criteria for a separate compensable rating for erectile dysfunction have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.115b, 4.119, Diagnostic Codes 7913, 7599-7522 (2014).

4.  The criteria for entitlement to an effective date earlier than October 26, 2010, for the grant of nonservice-connected pension have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

5.  Hypertension was not incurred in service, may not be presumed to have been incurred therein, and was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310(a) (2014). 

6.  An acquired psychiatric disorder was not incurred in, or as a result of service.  38 U.S.C.A. §§ 1101, 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).

7.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating for Diabetes Mellitus

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for diabetes is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

In the April 2011 decision on appeal, the Veteran was awarded service connection for diabetes mellitus type II, and granted an initial evaluation of 20 percent, effective October 26, 2010.  In a subsequent, June 2013 decision, the award of service connection was changed, to be made effective September 24, 2010.  

The Veteran's diabetes is rated under 38 C.F.R. § 4.1119, Diagnostic Code (DC or Code) 7913, under which a 20 percent rating is assigned where diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  When diabetes requires insulin, restricted diet, and regulation of activities, it is evaluated as 40 percent disabling.  Diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Finally, diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  38 C.F.R. § 4.119 (2014).

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

After reviewing the entire claims file, the Board finds that the Veteran's diabetes has been not more than 20 percent disabling for any period on appeal.  Specifically, diabetes has been treated with oral hypoglycemic agent, but has not required insulin and a restricted diet with regulation of activities.
 
In September 2010, diabetes was described as being without complication, though he was taking continuous oral medication.  Review of the record reveals occasional uses of insulin in clinical settings, however such use has not been a prescribed regular treatment of the Veteran's disability.

On VA examination in May 2011, the Veteran stated that diabetes was currently being controlled with an oral medication called metformin.  He denied any ketoacidosis or hypoglycemic reactions or hospitalizations, and was trying to
restrict his diet by cutting out carbohydrates.  The Veteran had lost 15 pounds in the prior year and complained of fatigue and lassitude.  There had been no physician-prescribed restrictions on strenuous activities to prevent hypoglycemic reactions, and there were no claudication symptoms in the lower extremities.  The examiner concluded by stating that the Veteran's diabetes was adult-onset, and symptoms were being treated with an oral hypoglycemic agent.

In August 2012, a VA examiner confirmed that the Veteran was still taking an oral hypoglycemic agent, and that he was not prescribed the use of insulin.  There had been no episodes of ketoacidosis requiring hospitalization, no progressive unintentional weight loss, and no nephropathy, renal dysfunction, or nephropathy or renal dysfunction associated with diabetes.

As the foregoing shows, the Veteran's diabetes has not required insulin and a restricted diet with regulation of activities as required for the award of a rating greater than 20 percent under 38 C.F.R. § 4.119, DC 7913.  Accordingly, the Board concludes that the Veteran's diabetes mellitus type II has been 20 percent disabling, and no higher, throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board reiterates that, as provided in Note (1) to DC 7913, compensable complications of diabetes may be subject to a separate rating.  The Veteran's bilateral cataracts and erectile dysfunction have already been associated with his diabetes, however, as discussed in greater detail below, symptoms have remained noncompensable and thus separate evaluations are not warranted for these or any other complications of the Veteran's service-connected diabetes.

Separate Compensable Rating for Cataracts

Although bilateral cataracts have been associated with service-connected diabetes symptoms do not warrant a separate rating unless such symptoms are compensable.  Under 38 C.F.R. § 4.79, DC 6027 (2014) preoperative cataracts, such as the Veteran's, are evaluated based on visual impairment.  Visual impairment evaluations are based on the Ratings for Impairment of Visual Fields schedule, which directs that a compensable rating is warranted for visual field defects including: loss of the temporal, nasal, inferior, or superior half of the visual fields; concentric contraction of the visual field with remaining 46 to 60 degrees of field of view; and scotoma.  38 C.F.R. § 4.79, DC 6027.

The Board finds that the Veteran's cataracts have not been compensably disabling at any time during the period on appeal, and thus a separate compensable rating is not warranted for the disability.

On VA examination in May 2011, the Veteran had no general or visual symptoms in either eye, funduscopic examinations of the eyes were normal, and there were no visual field defects.  The only noted abnormalities were bilateral grade 2 cataracts, which were not visually significant, with the Veteran maintaining 20/20 vision in both eyes.  The examiner nonetheless opined that it was as likely as not that the cataracts are related to the Veteran's diabetes.  An August 2012 VA examination showed progressive cataracts with "a subtle onset."  The examiner noted that intraocular pressures had been above normal limits in a prior eye examination, resulting in the diagnosis of ocular hypertension; the condition required no treatment.  Uncorrected vision was 20/100 bilaterally for distance and near vision, with the exception of distance vision in the left eye, which was 20/200.  Corrected vision, however, was 20/40 or better bilaterally for both distance and near vision.  Finally, a May 2013 visual field chart, confirms only slight restriction in the visual fields bilaterally, and no restriction which would warrant a compensable rating.

Accordingly, as the Veteran's bilateral cataracts have not been compensably disability, a separate compensable rating is not warranted at any time during the period on appeal.

Separate Compensable Rating for Erectile Dysfunction

As with his cataracts, the Veteran's erectile dysfunction has been associated with his service-connected diabetes, however, a separate schedular rating will not be afforded in the absence of compensable symptoms.  It is important to note that the Veteran is in receipt of Special Monthly Compensation pursuant to 38 U.S.C.A. § 1114(k) on account of loss of use of a creative organ.  

Erectile dysfunction is rated as compensably disabling only where deformity of the penis and loss of erectile power are both present.  38 C.F.R. § 4.119, DC 7522 (2014).

The Board finds that the Veteran's erectile dysfunction has been noncompensably disabling throughout the period on appeal, and thus a separate compensable rating is not warranted.

On VA examination in May 2011, the Veteran reported that beginning one year prior, he had only partial erections and could not complete intercourse.  His penis showed no deformity, and the examiner opined that erectile dysfunction was likely multifactorial in etiology and due to a combination of diabetes, hypertension, tobacco abuse, and medications.  In August 2012, a VA examiner stated that erectile dysfunction was likely due to diabetes.  The Veteran reported that he had stopped taking any medications over the preceding two to three years "because of his multiple other conditions."  He stated that he had not tried Viagra or Levitra, nor had he used any mechanical aids.  The penis was reportedly normal, and without deformity or other abnormality.

Accordingly, as the Veteran's erectile dysfunction has not been productive of any penial deformity, the disability has been noncompensably disability, and a separate compensable rating has not warranted at any time during the period on appeal.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating for diabetes is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected diabetes above reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of degree and nature of treatment, restriction on activities and diet, as well as accounting for other noncompensably disabling symptoms, which in the Veteran's case include cataracts and erectile dysfunction.  Thus, the demonstrated manifestations - namely the use of an oral hypoglycemic and restricted diet, with noncompensably disabling cataracts and erectile dysfunction - are contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected diabetes that would render the schedular criteria inadequate.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria - and the Board notes that the Veteran is not presently service-connected for any other disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 

Earlier Effective Date for the Award of Nonservice-Connected Pension

On October 26, 2010, VA received the Veteran's VA Form-21-526, Application for Compensation and/or Pension in which he sought entitlement to nonservice-connected person benefits.  The claim was granted in the July 2011 RO decision on appeal, and the effective date for his pension benefits was established as October 26, 2010, the date the claim was received by the RO.  The Veteran has perfected an appeal of the effective date, but offered no argument or assertion as to why an earlier date should be established.  

Where disability pension entitlement is established based on  a claim received by VA on or after October 1, 1984, the pension award may not be effective prior to the date of receipt of the pension claim unless the Veteran specifically claims entitlement to retroactive benefits.  The claim for retroactivity may be filed separately or included in the claim for disability pension, but it must be received by VA within one year from the date on which the Veteran became permanently and totally disabled. 38 C.F.R. § 3.151(b) (2014).

If within one year from the date on which the Veteran became permanently and totally disabled, he files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of his willful misconduct, was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled, the disability pension award may be effective from the date of receipt of claim or the date on which he became permanently and totally disabled, whichever is to his advantage.  While rating board judgment must be applied to the facts and circumstances of each case, extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented filing the claim.  38 C.F.R. § 3.400(b)(1)(ii)(B) (2014). 

A claim is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014). 

Review of the record shows that the earliest document that can be construed as either a formal or informal claim of entitlement to nonservice-connected pension benefits was received by the RO on October 26, 2010.  In an unrelated June 2013 decision, the RO indicated that on September 24, 2010 VA received a document in which the Veteran sought service connection for diabetes, however a review of the claims file shows no evidence of any communication - formal or informal - from the Veteran which may be construed to have been in regard to nonservice-connected pension prior to October 26, 2010.  In addition, the Veteran did not file a specific claim seeking retroactive benefits, and the evidence shows that he is not permanently and totally disabled.  Furthermore, there is no evidence of record indicating that the Veteran was incapacitated and therefore unable to have filed a claim earlier.

Therefore, the Board finds that an effective date earlier than October 26, 2010, is not warranted under applicable law and regulation.  As this is a matter in which the law, and not the facts, is dispositive, the benefit of the doubt doctrine is not for application and the appeal is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Service Connection, Generally

The Veteran is seeking service connection for hypertension, an unspecified leg disorder of the lower extremities, and an acquired psychiatric disorder claimed as PTSD.  The record has also raised the matter of whether one or more of the forgoing may be related (i.e., secondary) to his service-connected diabetes mellitus type II.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Arthritis and cardiovascular disorders (which include hypertension) are considered to be "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  With regard to any disorders which are not a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis or hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In addition to those disorders incurred or aggravated during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board is mindful that VA has been unable to locate the Veteran's service treatment records and thus unable to associate them with the claims file.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The foregoing analysis has been undertaken with this evidentiary limitation in mind.

The Veteran has asserted that he was involved in combat, and despite the lack of service treatment records, his DD Form 214 confirms that he is in recepit of a purple heart, a combat infantry badge, and a bronze star medal, and his primary specialty was as an indirect fire infantryman.  With respect to combat veterans, VA shall accept as sufficient proof of service-connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  38 U.S.C.A. § 1154(b) (West 2014).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d) (2014).

38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996).  38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).   

Service Connection for Hypertension

In his 2010 claim of service connection for hypertension, the Veteran indicated that hypertension began in August 2010, approximately three decades after leaving service.  Under VA regulation, hypertension must be confirmed by readings taken two or more times on at least three different days.  Regulation also clarifies that the term hypertension means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101, Note (1) (2014).

VA treatment records show that hypertension was diagnosed in 2010, as confirmed on VA examination in May 2011.  At that time the examiner indicated that the Veteran was taking lisinopril and hydrochlorothiazide daily for treatment, and that his blood pressure was controlled.  The Veteran had no postural dizziness, presyncope or syncope, no side effects from the blood pressure medication, and no history of chest pains or myocardial infarction.  Following complete and thorough examination, the examiner concluded that the Veteran's hypertension was "essential in nature as are most cases of hypertension, and is less likely than not to be secondary to diabetes."

On VA examination in August 2012, the examiner - in discussing those disorders which were attributed to service-connected diabetes - did not identify hypertension, though the opportunity to do so was made available on a standard VA examination questionnaire.  The Board takes this action as affirmative evidence of the examiner's conclusion that hypertension was not related to diabetes.  In a similar manner, the examiner confirmed that diabetes did not permanently aggravate hypertension.

In October 2010, the Veteran asserted that he learned he had hypertension in August 2010 but that he did not "know how long [he] had it."  The Veteran is competent to testify as to matters which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Identifying when hypertension had its onset, however, is a complex medical determination well beyond the scope of the Veteran's expertise.  Thus to the extent that he is suggesting hypertension began substantially prior to his 2010 diagnosis, such a suggestion is not competent, and thus of little probative value in substantiating his appeal.

Of great probative value are the 2011 and 2012 VA examination opinions which indicated that hypertension is not related to, nor was it aggravated by, a service-connected disability to include diabetes mellitus type II.  Other than this evidence regarding the lack of a secondary association to a service-connected disability, however, there is no evidence - lay or otherwise - suggesting that hypertension was incurred in, or is a result of, service.

Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

The Veteran asserts that he has a current diagnosis of PTSD, and that the disorder is related to service.  To that end, he has endorsed having been in combat during service, including an incident in which he was ambushed and injured.  Given that the record established that the Veteran was engaged in combat, the Board accepts his description of in-service events to the extent that such description appears consistent with his position as an indirect fire infantryman in a combat zone.

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014).  With respect to the third element, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  

For the purposes of establishing service connection, medical evidence diagnosing PTSD must be in accordance with 38 C.F.R. § 4.125(a), which refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders (DSM) as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

A veteran's testimony, by itself, can establish the occurrence of an in-service stressor event if the requirements of 38 C.F.R. § 3.304(f)(3) are met.  The revised 38 C.F.R. § 3.304(f)(3) reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 through 39852 (July 13, 2010).  This final rule applies to a claim of service connection for PTSD that is received by VA on or after July 12, 2010; or was received by VA before July 12, 2010 but has not been decided by the RO as of that date; or is appealed to the Board on or after July 12, 2010; or was appealed to the Board before July 12, 2010, but has not been decided by the Board as of that date; or is pending before VA on or after July 12, 2010, because the Court vacated a Board decision on the application and remanded it for readjudication.  See 75 Fed. Reg. 39843 (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3) provides that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

For purposes of 38 C.F.R. § 3.304(f)(3) "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness or horror.  75 Fed. Reg. 39843, 39852 (July 13, 2010).  

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

The record reflects that the Veteran has not been receiving regular mental health treatment.  On VA examination in May 2011, the Veteran reported having been shot in the neck around 1990, approximately two decades after service.  During an August 2012 VA examination he elaborated that in 1992 he was shot in the neck outside his home in an attempted robber, and subsequently hospitalized for about a week.  The Veteran reported still having lasting sensory and motor deficits in the left upper extremity as a result of the shooting, and his VA treatment records confirm this assertion.  With regard to in-service stressors, the Veteran stated that his service in Vietnam was "really stressful, all that death at once."  He specifically remembered being called in to "help clean" up an encampment after it was fired upon by friendly fire, which was particularly difficult for him.  During combat battles, the Veteran reportedly did not experience panic, but afterwards he would become "real shaky."  The Veteran was injured in an ambush, receiving shrapnel in his right hip, and he endorsed horror and panic while being treated at a field hospital as "they were just digging . . . out" the shrapnel.

Following a thorough examination and assessment, the examiner concluded that the Veteran did not meet the clinical criteria for a diagnosis of PTSD, nor did he have any diagnosable mental health disorder.  The examiner noted that the Veteran did have some psychosocial and environmental problems, but these were limited to "chronic physical health problems and pain, [with] insufficient daily activity."  In reaching this conclusion, the examiner interviewed the Veteran's wife who reported that "the Veteran can be moody," and that he "really began socially withdrawing after the shooting/robbery that occurred in 1992 that left him with significant functional deficits."  The Veteran reported that after first returning home from Vietnam he was very social - going to out to clubs, drinking heavily, spending time with relatives and at family functions - but that since the 1992 shooting/robbery, he had become socially withdrawn, preferring to spend most of his time alone or with only his immediate family.  On review of digital treatment records, the examiner noted a negative PTSD screening in September 2010, at which time the Veteran was attempting to reduce his alcohol, marijuana, and cocaine use.  A February 2011 screening was again negative for PTSD, however in November 2011 he was positive for depression.  A May 2012 personal care physician's note indicated that the Veteran had mild depression symptoms, possibly related to chronic alcohol, marijuana, and/or cocaine use.  

During his examination the Veteran reported dreaming during sleep mostly of "good things that have happened to him - in and out of service, but others are related to bad things."  The Veteran stated that he experiences occasional unwanted memories of Vietnam which, when present, he rates as a six on a scale of zero to ten in terms of distress.  He also has thoughts about good things from his past, including positive memories of his service in Vietnam.  

In January 2013 the Veteran underwent evaluation by a private psychologist who diagnosed him with PTSD and chronic polysubstance dependence.  Like the August 2012 VA examiner, the psychologist reviewed the claims file and considered the applicable mental health criteria before concluding that the August 2012 VA examiner failed to appropriately weigh the Veteran's history of substance abuse.  Specifically, he "emphasized . . . that the Veteran increased his alcohol intake while in the military and began using marijuana.  This is often a form of self-medication, a way of responding to severe stress . . . ."  The psychologist went on to conclude that the Veteran's symptom profile "meets the criteria for PTSD," and that PTSD is "more likely than not related to his combat experiences in Vietnam."  Of note, the private psychologist did not mention the 1992 shooting event, or consider its impact on the Veteran's mental health.

The Board has been presented with conflicting evidence regarding both the presence and lack of a current diagnosed mental health disorder, and to that end the Board finds that he does not.  The Board recognizes that both the 2012 VA examiner and 2013 private psychologist are competent professionals who provided well-reasoned - if divergent - diagnoses, after a complete review of the claims file.  However, in comparing the overall thoroughness of the evaluations, the Board is struck by the comprehensive nature of the VA examination as compared with the 2013 private evaluation.  Specifically, in addition interviewing the Veteran, the VA examiner also interviewed his wife and provided a detailed analysis of the Veteran's mental health history before concluding that "[t]he transient feelings of depression, loss, sleep disruption and frustration with losses/pain the Veteran now experiences do not . . . meet diagnostic criteria for any formal mental health condition at this time."

In contrast, the Board finds that the private 2013 opinion was poorly supported, largely conclusory, and failed to consider the full breadth of the Veteran's post-service mental health history, specifically with regard to the onset of symptoms following the 1992 shooting event.  As a result, the opinion is of less probative value than the 2012 VA examiner's opinion, and the Board finds that the Veteran does not have a current mental health disorder for which service connection may be established.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, as there is no current disability, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TDIU

Total Disability Rating Based on Individual Unemployability

The Veteran contends that his service-connected diabetes mellitus type II, with erectile dysfunction and bilateral cataracts, rated as 20 percent disabling throughout the period on appeal, renders him unable to maintain gainful employment.  

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).

Here, as the Veteran's service-connected diabetes has been only 20 percent disabling, he has not met the schedular criteria for the award of TDIU at any time during the period on appeal.  Nonetheless, where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board finds that the Veteran has not been unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and referral for extraschedular consideration under 38 C.F.R. § 4.16(b) is not warranted.

The record reflects that the Veteran has not been unemployed since the 1992 shooting/robbery event described above, and on VA examination in May 2011 he reported that he had previously worked in landscaping.  At that time, the VA examiner noted that the impact of the Veteran's diabetes was limited to necessitating that the Veteran "watch what he eats, control his diet, [and] check his sugars."  In August 2012, VA examiners opined that diabetes, and associated complications of diabetes, did not impact the Veteran's ability to work.  VA examiners also went on to specifically indicate that neither erectile dysfunction nor cataracts had an impact on his ability to work.

While the Veteran is competent to report the symptoms he personally experiences as a result of his service-connected diabetes with erectile dysfunction and cataracts, Layno, 6 Vet. App. 465, he is not competent to comment on their occupational effects.  Thus, to the extent that the Veteran has stated that his diabetes, erectile dysfunction, or cataracts prevent him from working, such endorsements are of little probative value in substantiating his claim.

Accordingly, the only competent and probative evidence of record regarding the Veteran's employability comes from VA examiners in 2011 and 2012 who agree that the Veteran's service-connected disability does not render him unable to secure and follow a substantially gainful occupation.  Thus, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice letters were sent to the Veteran in November 2011 and July 2012, prior to the initial adjudication of the respective claims to which such letters were responsive.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

With regard to initial ratings for diabetes mellitus, cataracts, and erectile dysfunction, as well as an earlier effective date for the award of nonservice-connected pension, these appeals arise from the initial grant of awards for the foregoing.  Once entitlement to compensation is granted, the claim is substantiated and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  The Federal Circuit has interpreted these decisions as meaning that VCAA notice is not required in the case of an appeal of an effective date assigned when an increased rating has been granted.  See Sanford v. Peake, 263 F.App'x 54, 55 (Fed. Cir. 2008).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

It has been established that the Veteran's service treatment records are unavailable for review, and have thus not been associated with the record.  According to an February 2011 notice sent to the Veteran, the RO made multiple attempts to locate his service treatment records, including contacting the Veteran himself and the National Personnel Records Center (NPRC) from which VA received a negative response.  While highly regrettable that the records cannot be found, the unavailability of records does not lower the legal standard for substantiating a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Board finds that VA has satisfied its duty to assist by attempting to acquiring service records as well as successfully acquiring and associating records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations in May 2011 and August 2012 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record. 

The Board recognizes that the Veteran has not been provided with specific VA examination with respect to the matter of direct causation of hypertension.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.

As discussed above, the evidence shows that hypertension did not onset during service, but rather 30 years after separation, and there is no evidence - other than the Veteran's unsupported lay statements - suggesting a connection between service and a current hypertension diagnosis.  Thus, a VA examination to address the matter of direct in-service onset and causation is not warranted, even under the low threshold of McLendon.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.


ORDER

An initial rating in excess of 20 percent for diabetes mellitus type II is denied.	

A separate compensable rating for bilateral cataracts is denied.

A separate compensable rating for erectile dysfunction is denied.

An effective date prior to October 26, 2010, for the establishment of nonservice-connected pension is denied.

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disorder is denied.

Entitlement to TDIU is denied.


REMAND

Service Connection for a Bilateral Lower Extremity Disorder

The Veteran has claimed entitlement to service-connection for a leg disorder.  During his August 2012 mental health VA examination, the Veteran reported an incident in which he was ambushed and injured, and incurred a shrapnel wound to the hip.  Subsequent VA treatment records, including in September 2010, confirm radiographic evidence of "[m]etallic foreign bodies overly the right femoral head and the lesser trochanter."  Treatment records also show evidence of arthritis in the hip.
 
The Board finds the Veteran's description of in-service injury to the hip as a result of shrapnel to be credible and consistent with the nature of his service.  Accordingly, the Board accepts his lay account of such an injury as satisfactory evidence on an in-service occurrence.

Having found that the Veteran was injured during service, however, VA examination is needed to confirm whether the in-service injury is related to any current disorder of the lower extremities, to include the hips. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his lower extremities, to include his hips.  As an initial matter, the examiner should identify all current lower extremity disorders, and for each diagnosed disorder, the examiner should also state whether it is:

(a)  at least as likely as not related to an in-service shrapnel wound.

(b) at least as likely as not caused by a service connected disease or injury, to include diabetes melitis.

(c) at least as likely as not aggravated by a service connected disease or injury, to include diabetes melitis.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

The examiner should specifically comment on the nature and cause of any foreign bodies found about the Veteran's thighs or hips.

For the purposes of rendering the requested opinions, the examiner should presume that the Veteran incurred a shrapnel injury to the hip during service.  With that in mind, the examiner should comment on whether the current evidence of foreign bodies near the hip is consistent with a shrapnel wound incurred nearly 50 years ago.

2.  After completing all indicated development, readjudicate the claim for service connection for disorders of the lower extremities in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


